ROBERT L. BLAND, Judge.
While engaged in construction or maintenance work on secondary road No. 11, in Lincoln county, West Virginia, employees of the state road commission found it necessary to blast a rock ledge about thirty feet distant from a bored well on the premises of claimant, .who resides about six miles above Rich-land, in said county. The blasting of this ledge caused the water in .claimant’s said well to become muddy and unfit to use. Claimant says that she believes that $200.00 will compensate her for the damage done to the well. After a thorough investigation of the facts concerning the damage done to the well and under date of December 27, 1945, E. L. Worthington, then state maintenance engineer, having indicated in writing his approval of the claim for the said sum of $200.00, and under date of December 18, 1945, Ernest L, Bailey, state road commissioner, having concurred in the claim for that amount and an assistant attorney general having approved the claim as one which should be paid by the state, this court is of opinion that the said sum of $200.00 would enable claimant to drill another water well on her premises, and that under the circumstances disclosed by the record her claim is just and meritorious, and should be entered as an approved claim and an award made therefor.
An award is, therefore, made in favor of claimant, Martha Clark, for the sum of two hundred dollars ($200.00).